Case: 13-40710      Document: 00512612317         Page: 1    Date Filed: 04/29/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                 Fifth Circuit

                                                                                FILED
                                      No. 13-40710                           April 29, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk

ALLISON STEWART, Individually and as Representative of the Estate of Troy
Stewart, Stephanie Stewart and Natasha Stewart; NICOLE STEWART,

                                                 Plaintiffs – Appellants

       v.

CITY OF CORPUS CHRISTI, TEXAS; MIKE WERTANEN, Individually;
BRANDON CORDELL, Individually,

                                                 Defendants – Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:12-CV-207


Before KING, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM: *
       AFFIRMED. See 5th Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.